Name: Commission Regulation (EEC) No 1479/86 of 15 May 1986 supplementing Annex B to Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 5 . 86 Official Journal of the European Communities No L 130/9 COMMISSION REGULATION (EEC) No 1479/86 of 15 May 1986 supplementing Annex B to Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 4 (5) thereof, Whereas Annex B to Commission Regulation (EEC) No 771 /74 of 29 March 1974 laying down detailed rules for granting aid for flax and hemp (3), as last amended by Regulation (EEC) No 421 /86 (4), contains a list of varieties of hemp ; whereas the varieties set out in the said Annex are eligible for aid pursuant to Article 4 of Regulation (EEC) No 1308/70 ; Whereas , following the accession of Spain and Portugal , the said Annex B should be supplemented to take account of the varieties of hemp used in these Member States ; HAS ADOPTED THIS REGULATION : Article 1 The varieties 'Delta  Llosa' and 'Delta  405' are hereby added to Annex B to Regulation (EEC) No 771 /74 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1986/87 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 146, 4 . 7 . 1970 , p. 1 . ( 2) OJ No L 362, 31 . 12 . 1985, p. 8 . ( 3) OJ No L 92, 3 . 4 . 1974, p. 13 . (4) OJ No L 48 , 26 . 2 . 1986, p. 26 .